Citation Nr: 0907391	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-31 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for service-connected chondromalacia with early 
patellofemoral arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
chondromalacia with early patellofemoral arthritis of the 
left knee, and assigned a noncompensable evaluation, 
effective April 8, 2005.  

In July 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

In August 2008, the Board received additional medical 
evidence along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable evaluation for 
his service-connected left knee disability.  

Review of the record reveals that the Veteran last underwent 
a VA orthopedic examination in September 2005, and the record 
contains subsequent testimony from the Veteran to the effect 
that his left knee disability has worsened (see July 2008 
hearing transcript).  In this regard, the Veteran testified 
that his left knee cracks, pops, and gives out when he walks 
a block or two.  He estimated that his left knee gives out 
about three or four times per month.  In addition, medical 
evidence dated subsequent to the last VA examination reflects 
a number of left knee pain complaints, in pertinent part.  
Accordingly, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the Veteran's left knee disability.  The fulfillment of 
the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the Veteran's claim.  38 C.F.R. § 4.2 (2008).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims folder all 
outstanding treatment records from the VA 
Medical Center in Gainesville, and the 
outpatient clinic in Daytona.

2.  The Veteran should be afforded an 
orthopedic examination to determine the 
nature and severity of his service-
connected left knee disability.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  All 
indicated tests, including x-rays, should 
be conducted.

The examiner should comment on any 
symptomatology shown to be present and 
due to service-connected left knee 
disability.

The examiner should report the range of 
motion measurements for the left knee in 
degrees.  

The examiner must indicate whether there 
is 
any recurrent subluxation or lateral 
instability in the left knee.  If there 
is subluxation and/or lateral 
instability, 
the examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" are 
the preferred adjectives.

The examiner is also requested to note 
whether the Veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his left knee repeatedly over a period of 
time.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO/AMC should review the entire 
record, to include the evidence submitted 
to the Board in August 2008, and any 
newly submitted VA treatment records and 
examination report, and then readjudicate 
the Veteran's increased rating claim for 
an initial compensable evaluation for 
left knee disability.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as a summary of the 
evidence received since the issuance of 
the statement of the case in September 
2006. An appropriate period of time 
should be allowed for response.
Thereafter, the case should be returned to the Board.  No 
action is required of the Veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




